Pee Cueiam :
The authorities cited on behalf of the appellants were not necessary to sustain the familiar rule of the common law, that a contingent remainder must have an estate of freehold to support it. The application of this rule to the ease in hand is unique. *316It may be concisely stated thus: The tenant for life purchases, and has conveyed to her by deed, the interest of the contingent remainder-man, — the one furthest removed from the succession. The life-tenant then claims that her life-estate is merged into the remainder, that intermediate contingent remainders are thereby destroyed, and that by reason thereof the life-estate has been enlarged into a fee. The idea of a life-estate being merged into a contingent remainder is a novel proposition. Aside from this, a contingent remainder can only be conveyed by a devise; a deed purporting to convey it operates only as an estoppel, unless the conveyance is after the contingency happens: 4 Kent Com., 260; Williams, R. P., 215; 1 Washb., R. P., 264. We think judgment was properly entered for the defendant on the case stated.
Affirmed.